Title: To George Washington from Major General Philip Schuyler, 9 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort Edward [N.Y.] July 9h 1777.

Since I wrote you from Saratoga, I have not been able to learn what is become of General St Clair and the Army—The Enemy followed the Troops that came to Skenesborough as far as Fort Ann, where they were Yesterday repulsed, notwithstanding which, Colonel Long contrary to my express Orders evacuated that post. I am here at the Head of a Handfull of Men, not above 1500 without provision, little ammunition, not above five Rounds a Man, having neither Ball nor Lead to make any: the Country in the deepest Consternation: no Carriages to move the Stores from Fort George which I expect every Moment to learn is attacked and what adds to my Distress is that a Report prevails that I had given Orders for the Evacuation of Tyonderoga, whereas not the most distant Hint of such an Intention can be drawn from any of my Letters to General St Clair or any other person whatever—I am informed from undoubted Authority that the Garrison was reinforced with twelve hundred Men at least two Days before the Evacuation, and that eighty Head of Cattle had got in and a Number of Sheep—What could induce the General Officers to a Step that has ruined our Affairs in this Quarter, God only knows.
By the Information of some prisoners I learn that the enemy have already a Brigade on the Way from Skenesborough to this place. General Nixon’s is not yet come up; but if it does we shall still be too weak to make any capital Opposition. I will however throw as many Obstructions in the Enemy’s Rout as possible—A party is parading to fell Trees across the Road between this and Fort Ann; to take up all the Bridges; drive off all the Cattle, and bring away the Carriages.
Inclose your Excellency a proclamation of General Burgoyne, which he has caused to be industriously spread thro’ the Country and I fear will be attended with the most evil Consequences to us. I am Dr Sir Your Excellency’s most obedient humble Servant

Ph: Schuyler

